
	
		II
		111th CONGRESS
		1st Session
		S. 2369
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Voinovich (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  plastic laminate sheets.
	
	
		1.Certain plastic laminate sheets
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Certain plastic laminate sheets consisting of layers of
						polyethylene film, polyethylene coextrusion copolymer of low density
						polyethylene and ethylene acrylic acid, and aluminum foil (provided for in
						subheading 3920.10.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
